Exhibit 10.59




Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.


GLOBALSTAR, INC.


ANNUAL KEY EMPLOYEE BONUS PLAN
(PLAN YEAR COINCIDING WITH 2017 FISCAL YEAR)




Section 1.    Purposes of the Plan


The purposes of this Key Employee Bonus Plan ("Plan") of Globalstar, Inc.
("Company") are:


•
to reward designated key employees' successful efforts to exceed the Company's
financial performance goals for the designated Plan Year,

•
to align these employees' financial interests with those of the Company's
stockholders, and

•
to provide these employees with a competitive, success-based bonus package.



Section 2.    Bonus Pool; Amounts Payable


(a)    The pool available for bonus distribution shall be determined based on
the Company's Adjusted EBITDA performance during the authorized calendar year
("Plan Year"). The aggregate amount to be distributed under the Plan with
respect to the 2017 Plan Year shall be $1,000,000 if the Company's Adjusted
EBITDA for the Plan Year is $[*] (the "Base EBITDA").


For each 1% of Adjusted EBITDA over the Base EBITDA, the bonus pool will be
increased by 1% of the percentage increase in Base EBITDA. For each 1% of
Adjusted EBITDA below Base EBITDA, the bonus pool will be decreased by 2‑1/2% of
the percentage decrease in Base EBITDA until Adjusted EBITDA declines to less
than 75% of Base EBITDA, after which no bonus will be payable. See Exhibit I for
potential bonus pool amounts.


For Plan purposes, Adjusted EBITDA means EBITDA adjusted on a basis consistent
with adjusted EBITDA previously reported by the Company, with further
adjustments, if necessary, for extraordinary net costs or benefits, spectrum
sale or lease proceeds, asset write-offs and other similar items impacting
Adjusted EBITDA during the Plan Year as determined at the sole discretion of the
Compensation Committee of the Board of Directors ("Committee").


(b)    The portion of the pool payable to each participant shall be as
recommended by the Chief Executive Officer and approved by the Compensation
Committee, acting in its sole discretion.


Section 3.    Participants; Eligibility; Payment


(a)    The Compensation Committee (the Chairman of the Board of Directors and
CEO being also Chairman of the Committee) shall designate the participants in
the Plan within 90 days after the beginning of each Plan Year, and will report
the roster of participants to the Board. The Plan, and participation of
initially-designated key employees, shall be effective retroactive to January 1
of the Plan Year. The CEO, after reporting to the Committee, may also revise the
roster of, or designate additional, participants from time to time with
participation to be effective from date determined by the CEO.


(b)    In order to be eligible to receive this bonus, a participant must be
employed by the Company or any of its subsidiaries from the beginning of the
Plan Year (subject to express partial year designation under Section 3(a)) and
until the first business day that is three (3) business days after the Company
files its annual report on Form 10-K for the Plan Year (such day the "Payment
Date"). Failure of a participant to remain employed through the Payment Date for
any reason whatsoever will terminate all entitlements under the Plan; provided,
however, that the Committee may, but shall not be required to approve, on a
case-by-case basis, payments under the Plan of





--------------------------------------------------------------------------------





prorated bonus for employees who, during the Plan Year, are hired as, or who
replace, designated participants. The Committee may also, but shall not be
required to, make case-by-case exceptions to termination of Plan participation
resulting from termination of service, either during the Plan Year or before the
Payment Date, because of death, disability, or voluntary retirement of a
participant.


(c)    The Company shall make payments on the Payment Date. All payments will
be, made in cash or in common stock of the Company as determined by the
Committee. If payments are made in stock, the shares shall be distributed
accordance with the stock distribution provisions of Company's Amended and
Restated 2006 Equity Incentive Plan and shall be fully vested, registered and
marketable at the time distributed.


Section 4.    Committee


(a)    This Plan shall be administered by the Committee, which shall have full
authority and discretion to interpret the Plan, to establish, amend and rescind
rules relating to the Plan that are not inconsistent with this document, and to
make all other determinations that may be necessary or advisable for the Plan's
administration.


(b)    Any interpretation of the Plan by the Committee and any decision by it
relating to the Plan shall be final and binding on all persons.


Section 5.    Liability for Repayment


In the event that, within two years after the Payment Date, discovered fraud or
misrepresentation (as determined by the Committee) should result in a need for
the Company to restate its annual financial statements for the Plan Year in a
manner that reduces the adjusted EBITDA figure that was used to determine the
amount available for distribution under the Plan, then participants who have
received distributions under the Plan in excess of the amounts they would have
been entitled to receive, but for the fraud or misrepresentation, shall be
liable to repay such excess to the Company, without interest, on demand.


Section 6.    Plan Not Exclusive


This Plan shall not be construed as limiting the ability or discretion of the
Committee to award additional compensation, including without limitation other
bonuses, separate and apart from this Plan, to individual participants based
upon subjective or other criteria.

















--------------------------------------------------------------------------------


Exhibit 10.59


EXHIBIT I: TABLE OF POTENTIAL BONUS POOL AMOUNTS


(in thousands)


[*]





